                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

  Marvin Reyes,                                   )       C/A No. 4:18-3376-BHH
                                                  )
                                       Plaintiff,
                                                  )
                                                  )              ORDER
                       vs.
                                                  )
                                                  )
  H. Harrell, PA; Davis, NP; Dr. Hoey; and Mr. )
  Cross, Health Administrator,
                                                  )
                                                  )
                                  Defendants. )


      This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Thomas E. Rogers, III, made in accordance with 28

U.S.C. § 636(b) and Local Rule 73.02 for the District of South Carolina. On November 8,

2019, the Magistrate Judge issued a Report and Recommendation (“Report”) that

Defendants’ motion for summary judgment be granted. (ECF No. 45.)

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report to which specific objections are made.

      Plaintiff filed no objections and the time for doing so expired on November 25,

2019. In the absence of objections to the Magistrate Judge’s Report, this Court is not

required to provide an explanation for adopting the recommendation. See Camby v.
Davis, 718 F.2d 198, 199 (4th Cir. 1983). Moreover, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 and advisory committee’s note).

       Here, because no objections have been filed, the Court has reviewed the

Magistrate Judge’s findings and recommendations for clear error. Finding none, the Court

agrees with the Magistrate Judge’s analysis and conclusions. Accordingly, the Report

and Recommendation (ECF No. 45) is ADOPTED and incorporated herein by reference

and Defendants’ motion for summary judgment (ECF No. 24) is GRANTED. Judgment

shall enter in favor of Defendants.

       IT IS SO ORDERED.
                                          /s/Bruce Howe Hendricks
                                          Bruce Howe Hendricks
                                          United States District Judge


December 30, 2019
Charleston, South Carolina


                                            *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.
